Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on May 1, 2020.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 14, and 18 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving training data associated with a plurality of different data sources, each data source of the plurality of data sources being associated with a physical process; performing a clustering process on the training data associated with plurality of data sources to form one or more clusters, and wherein at least one single data source of the plurality of data sources is not included within the one or more clusters; and for each of the one or more clusters: building a data model based at least in part on the training data associated with the data sources included in the cluster; automatically performing a data cleansing process on operational data based on the data model, the operational data corresponding to the data sources included in the cluster; and automatically updating the data model based at least in part on updated training data, the updated training data corresponding to recent data received as operational data” in claim 1,

“automatically perform a clustering process on training data received from the plurality of data sources to form one or more clusters, the plurality of data sources further including at least one single data source not included within the one or more clusters; and for each of the one or more clusters: build a data model based at least in part on the training data associated with the data sources included in the cluster; automatically perform a data cleansing process on operational data based on the data model, the operational data corresponding to the data sources included in the cluster; and automatically update the data model based at least in part on updated training data, the updated training data corresponding to recent data received as operational data,” in claim 14, and 

“automatically perform a clustering process on training data received from the plurality of data sources to form one or more clusters, the plurality of data sources further including at least one single data source not included within the one or more clusters; and for each of the one or more clusters: build a data model based at least in part on the training data associated with the data sources included in the cluster; automatically perform a data cleansing process on operational data based on the data model, the operational data corresponding to the data sources included in the cluster; and automatically update the data model based at least in part on updated training data, the updated training data corresponding to recent data received as operational data; and; for each single data source: build a single source data model based at least in part on the training data associated with the single data source; automatically perform a data cleansing process on operational tag data based on the data model, the tag data corresponding to operational data collected from the single data source; and automatically update the single source data model,” in claim 18, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Claim Rejections – 35 USC §103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0294927 to Guttmann (hereafter “Guttmann”) in view of US 2020/0201293 to Hou et al. (hereafter “Hou”).

Claim 13. 
Guttmann discloses a method of automating building and maintaining of models of a physical process, the method comprising:
receiving training data associated with a plurality of different data sources (0009, 0109, 0114), 
each data source of the plurality of data sources being associated with a physical process (process/monitor/recognize cars/trucks/building . . ., 0154, 0193, 0219);
for at least one single data source of the plurality of different data sources, building a single source data model based at least in part on the training data associated with the single data source (0113);
the operational data corresponding to data collected from the single data source (0168, 0170, 0171, 0178); and
automatically updating the single source data model (0021, 0171, 0172, 0174).

Guttmann does not disclose automatically performing a data cleansing process on operational data based on the single source data model.
 automatically performing a data cleansing process on operational data based on the single source data model (0029). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hou’s teaching into Guttmann‘s teaching.  One would have been motivated to do so to filter/remove unwanted data as suggested by Hou.

Conclusion
6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192